IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 44607 & 44608

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 491
                                                 )
       Plaintiff-Respondent,                     )   Filed: June 16, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
POETRIUS C. GIOVANNI,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Orders revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       In Docket No. 44607, Poetrius C. Giovanni pled guilty to grand theft. I.C. §§ 18-2403(1)
and 18-2407(1)(b). The district court sentenced Giovanni to a unified term of six years, with a
minimum period of confinement of two years. The district court retained jurisdiction and sent
Giovanni to participate in the rider program. Following successful completion of the retained
jurisdiction, the district court suspended the sentence and placed Giovanni on probation.
       In Docket No. 44608, Giovanni pled guilty to another count of grand theft. The district
court sentenced Giovanni to a unified term of six years, with a minimum period of confinement
of two years, to run consecutive to the other sentence for grand theft.

                                                 1
       As a result of this conviction, Giovanni admitted to violating the terms of his probation in
Docket No. 44607, and the district court consequently revoked probation and ordered execution
of the original sentence. However, the district court retained jurisdiction and sent Giovanni to
participate in the rider program. Following successful completion of the retained jurisdiction,
the district court suspended the sentences and again placed Giovanni on probation. Giovanni
was charged with a new crime. As a result he admitted to violating the terms of his probation in
both grand theft cases. The district court revoked Giovanni’s probation in both cases and again
retained jurisdiction. Giovanni appeals, contending that the district court abused its discretion in
revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation. Therefore, the orders




                                                 2
revoking probation and directing execution of Giovanni’s previously suspended sentences are
affirmed.




                                            3